Title: To Benjamin Franklin from Landais, 10 February 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please your Excellency
Paris february 10th 1780.
I have been ever Since, January 15th, waiting for the favour of your answer, to the letter I had the Honour to Send you the Same day; and for the Copy of the letter from Monsieur de Sartine to you, in Consequence of which, you Ordered me to come to Paris, which you was so obliging to tell me you would Sent me, as I do want it for to write my justification to that Minister, I beg you would Sent it with your order to Stay in Paris till the time you’ll procure me a proper passage to go to America while the frigate Alliance will be there, for to be tryed by a court Martial, being the only judges that I can have on such Occasion.
I have been detained here for nothing, I find, these Three months past. When I came from Holand I expected Some justice Should be done, and then I Should be Sent back (with the deserved Glory of having by my Conduct in the engagement of the 23d. Sep. last, not only prevented the Bon homme Richard of being taken by the Serapis; but also reduced and made Strike the last Ship, &ca.) to take the Command again of the Alliance and that the malignant Should be punished for his having Calomniated me, but it has been quite the contrary! To what is it owed to; the Command of the frigate has been took from me &a. When I parted from Texel for Paris according to your order, I brought with me only the necessary papers for my justification, and few clothes; and left on board the frigate four trunks, Containings my Clothes, linnen, Bed, books, Sea charts, maps, Mathematicks, Opticks, astronomicks instruments, all the Ship’s papers, my own private papers and great many plans, as I must go as Soon as possible for to Crave justice, and Since I cannot go there without the most necessary of those things: I hop you will procure me with the money necessary to buy them, having been deprived of those I had in following your order, beside, I want some money as I told you the last time for my dayly Expenses.
I Beg as a favour you would Send me the answer by the Bearer.
I am with Respect Your Excellency Most Obedient and Most humble Servant
P. Landais
His Excelly Benjn Franklin Minister-plenipotentiary of the united States at Passy
 Notation: P. Landais Feb 10. 1780